DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09 February 2021 and 04 August 2021, were filed after the mailing date of the patent application on 09 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 09 February 2021, are acceptable for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10924253 (hereinafter referred to as “the ‘253 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 21, Claim 1 of the ‘253 Patent discloses a method for full duplex communication including simultaneous transmission of upstream and downstream signals in a same frequency band at a position in a network following a full duplex (FDX) DOCSIS node in a downstream direction (Claim 1 of the '253 Patent discloses a method for full duplex communication including simultaneous transmission of upstream and downstream signals in a same frequency band at a position in a network following a full duplex (FDX) DOCSIS node in a downstream direction), the method comprising: 
receiving at the position following the FDX node in the downstream direction, by a computing device, a downstream analog signal from the FDX node and an upstream analog signal in the same frequency band (Claim 1 of the '253 Patent discloses receiving at the position following the FDX node in the downstream direction, by a computing device, a downstream analog signal from the FDX node and an upstream analog signal in the same frequency band); 
separating the downstream analog signal and the upstream signal into a first path in the computing device and a second path in the computing device (Claim 1 of the '253 Patent discloses separating, by the computing device, the downstream analog signal and the upstream signal into a first path and a second path), and amplifying each of the upstream signal in the first path and the downstream signal in the second path (Claim 1 of the '253 discloses amplifying, by the computing device, the separated downstream analog signal using the first path and the separated upstream analog signal using the second path); 
canceling crosstalk between the upstream and downstream signals so as to isolate the separated downstream analog signal and the separated upstream analog signal from one another in the computing device (Claim 6 of the '253 Patent discloses canceling crosstalk from either the downstream signal or the upstream signal for isolating the downstream signal and the upstream signal); 
sending, by the computing device, the amplified downstream analog signal downstream towards a subscriber device (Claim 1 of the '253 Patent discloses sending, by the computing device, the amplified downstream analog signal downstream towards a subscriber device); and 
sending, by the computing device, the amplified upstream analog signal towards a full duplex node (Claim 1 of the '253 Patent discloses sending, by the computing device, the amplified upstream analog signal towards a full duplex node).
Regarding Claim 22, Claim 1 of the ‘253 Patent discloses the method of claim 21.
Claim 2 of the ‘253 Patent discloses the downstream signal and the upstream signal are received during a same time slot (Claim 2 of the '253 Patent discloses the downstream signal and the upstream signal are received during a same time slot).
Regarding Claim 23, Claim 1 and Claim 2 of the ‘253 Patent discloses the method of claim 22.
Claim 3 of the ‘253 Patent discloses the subscriber device is in a receive mode and another subscriber device that sent the upstream signal is in a transmit mode in the same time slot (Claim 3 of the '253 Patent discloses the subscriber device is in a receive mode and another subscriber device that sent the upstream signal is in a transmit mode in the same time slot).
Regarding Claim 24, Claim 1 of the ‘253 Patent discloses the method of claim 21.
Claim 4 of the ‘253 Patent discloses the downstream signal and the upstream signal are received in different time slots (Claim 4 of the '253 Patent discloses the downstream signal and the upstream signal are received in different time slots).
Regarding Claim 25, Claim 1 and Claim 4 of the ‘253 Patent discloses the method of claim 24.
Claim 5 of the ‘253 Patent discloses the subscriber device is in a receive mode in a first time slot in the different time slots and another subscriber device that sent the upstream signal is in a transmit mode in a second time slot in the different time slots (Claim 5 of the '253 Patent discloses the subscriber device is in a receive mode in a first time slot in the different time slots and another subscriber device that sent the upstream signal is in a transmit mode in a second time slot in the different time slots).
Regarding Claim 26, Claim 1 of the ‘253 Patent discloses the method of claim 21. 
Claim 1 of the ‘253 Patent discloses canceling crosstalk between the downstream signal and the upstream signal is performed in the computing device (Claim 1 of the '253 Patent discloses crosstalk from either the downstream signal or the upstream signal).
Regarding Claim 27, Claim 1 of the ‘253 Patent discloses the method of claim 21.
Claim 7 of the ‘253 Patent discloses wherein isolation of the downstream signal and the upstream signal comprises: converting the downstream signal or the upstream signal from analog to digital; and converting the downstream signal or the upstream signal from digital to analog (Claim 6 of the ‘253 Patent discloses isolating the downstream signal and the upstream signal comprises: converting the separated downstream signal or the separated upstream signal from analog to digital; and converting the separated downstream signal or the separated upstream signal from digital to analog).
Regarding Claim 28, Claim 1 and Claim 6 of the ‘253 Patent discloses the method of claim 27.
amplifying the downstream signal or the upstream signal comprises performing one or more of amplifying the downstream signal or the upstream signal before converting the downstream signal or the upstream signal from analog to digital and amplifying the downstream signal or the upstream signal after converting the downstream signal or the upstream signal from digital to analog (Claim 7 of the ‘253 Patent discloses amplifying the separated downstream signal or the separated upstream signal comprises performing one or more of amplifying the separated downstream signal or the separated upstream signal before converting the separated downstream signal or the separated upstream signal from analog to digital and amplifying the separated downstream signal or the separated upstream signal after converting the separated downstream signal or the separated upstream signal from digital to analog).
Regarding Claim 29, Claim 1 and Claim 7 of the ‘253 Patent discloses the method of claim 27.
Claim 8 of the ‘253 Patent discloses converting the downstream signal or the upstream signal from analog to digital and from digital to analog isolates a receiver side that receives the downstream signal or the upstream signal and a transmitter side that transmits the downstream signal or the upstream signal (Claim 8 of the ‘253 Patent discloses converting the separated downstream signal or the separated upstream signal from analog to digital and from digital to analog isolates a receiver side that receives the separated downstream signal or the separated upstream signal and a transmitter side that transmits the separated downstream signal or the separated upstream signal).
Regarding Claim 30, Claim 1 of the Claim 7 of the ‘253 Patent discloses the method of claim 27.
Claim 9 of the ‘253 Patent discloses decoding the downstream signal or the upstream signal after converting the downstream signal or the upstream signal from analog to digital; and reconstructing the downstream signal or the upstream signal after decoding (Claim 9 of the ‘253 Patent discloses decoding the separated downstream signal or the separated upstream signal after converting the separated downstream signal or the separated upstream signal from analog to digital; and reconstructing the separated downstream signal or the separated upstream signal after decoding).
Regarding Clam 31, Claim 1 of the Claim 7 of the ‘253 Patent discloses the method of claim 27.
Claim 10 of the ‘253 Patent discloses isolation of the downstream signal and the upstream signal comprises canceling crosstalk from either the downstream signal and the upstream signal after converting the downstream signal or the upstream signal from analog to digital (Claim 10 of the ‘253 Patent discloses isolating the separated downstream signal and the separated upstream signal comprises canceling crosstalk from either the separated downstream signal and the separated upstream signal after converting the separated downstream signal or the separated upstream signal from analog to digital).
Regarding Claim 32, Claim 1 and Claim 7 of the ‘253 Patent discloses the method of claim 27.
Claim 11 of the ‘253 Patent discloses isolation of the downstream signal and the upstream signal comprises canceling crosstalk from either the downstream signal and the upstream signal before converting the downstream signal or the upstream signal from analog to digital (Claim 11 of the ‘253 Patent discloses isolating the separated downstream signal and the separated upstream signal comprises canceling crosstalk from either the separated downstream signal and the separated upstream signal before converting the separated downstream signal or the separated upstream signal from analog to digital).
Regarding Claim 33, Claim 1 of the ‘253 Patent discloses the method of claim 21.
Claim 12 of the ‘253 Patent discloses amplifying the downstream signal using the first path and the upstream signal using the second path comprises: coupling the downstream signal to a first amplifier to amplify the downstream signal during a first time slot; and coupling the upstream signal to a second amplifier to amplify the upstream signal during a second time slot (Claim 12 of the ‘253 Patent discloses amplifying the separated downstream signal using the first path and the separated upstream signal using the second path comprises: coupling the separated downstream signal to a first amplifier to amplify the separated downstream signal during a first time slot; and coupling the separated upstream signal to a second amplifier to amplify the separated upstream signal during a second time slot).
Regarding Claim 34, Claim 1 of the ‘253 Patent discloses the method of claim 21.
Claim 13 of the ‘253 Patent discloses amplifying the downstream signal using the first path and the upstream signal using the second path comprises: coupling the downstream signal to an amplifier to amplify the downstream signal during a first time slot; and coupling the upstream signal to the amplifier to amplify the upstream signal during a second time slot (Claim 13 of the ‘253 Patent discloses amplifying the separated downstream signal using the first path and the separated upstream signal using the second path comprises: coupling the separated downstream signal to an amplifier to amplify the separated downstream signal during a first time slot; and coupling the separated upstream signal to the amplifier to amplify the separated upstream signal during a second time slot).
Regarding Claim 35, Claim 14 of the ‘253 Patent disclose a system comprising: 
one or more directional couplers configured to receive a downstream analog signal and an upstream analog signal in a same frequency band and couple the downstream signal in a first path and couple the upstream signal in a second path (Claim 14 of the ‘253 Patent discloses one or more directional couplers configured to receive a downstream analog signal and an upstream analog signal in a same frequency band and couple the downstream signal in a first path and couple the upstream signal in a second path); 
one or more amplifiers configured to amplify the analog downstream signal using the first path and the upstream analog signal using the second path; and one or more processors configured to cancel crosstalk between the downstream signal and the upstream signal, and to isolate the downstream signal and the upstream signal from one another (Claim 14 of the ‘253 Patent discloses one or more amplifiers configured to amplify the analog downstream signal using the first path and the upstream analog signal using the second path; and one or more processors configured to isolate the downstream signal and the upstream signal from one another by cancelling crosstalk between the downstream signal and the upstream signal), wherein the one or more directional couplers are configured to send the amplified downstream analog signal downstream towards a subscriber device and send the amplified upstream analog signal towards a full duplex node (Claim 14 of the ‘253 Patent discloses the one or more directional couplers are configured to send the amplified downstream analog signal downstream towards a subscriber device and send the amplified upstream analog signal towards a full duplex node).
Regarding Claim 36, Claim 14 of the ‘253 Patent discloses the apparatus of claim 35.
Claim 15 of the ‘253 Patent discloses a first analog to digital converter configured to convert the downstream signal or the upstream signal from analog to digital; and a second analog to digital converter configured to convert the downstream signal or the upstream signal from digital to analog (Claim 15 of the ’253 Patent discloses a first analog to digital converter configured to convert the downstream signal or the upstream signal from analog to digital; and a second analog to digital converter configured to convert the downstream signal or the upstream signal from digital to analog).
Regarding Claim 37, Claim 14 and Claim 15 of the ‘253 Patent discloses the apparatus of claim 36.
Claim 16 of the ‘253 Patent discloses the isolation logic is configured to cancel crosstalk from either the downstream signal and the upstream signal after the first analog to digital converter converts the downstream signal or the upstream signal from analog to digital (Claim 16 of the ‘253 Patent discloses the isolation logic is configured to cancel crosstalk from either the downstream signal and the upstream signal after the first analog to digital converter converts the downstream signal or the upstream signal from analog to digital).
Regarding Claim 38, Claim 14 of the ‘253 Patent discloses the apparatus of claim 35.
Claim 17 of the ‘253 Patent discloses a first amplifier to amplify the downstream signal during a first time slot; and a second amplifier to amplify the upstream signal during a second time slot (Claim 17 of the ‘253 Patent discloses a first amplifier to amplify the downstream signal during a first time slot; and a second amplifier to amplify the upstream signal during a second time slot).
Regarding Claim 39, Claim 14 of the ‘253 Patent discloses the apparatus of claim 35.
Claim 18 of the ‘253 Patent discloses an amplifier to amplify the downstream signal during a first time slot and amplify the upstream signal during a second time slot (Claim 18 of the ‘253 Patent discloses an amplifier to amplify the downstream signal during a first time slot and amplify the upstream signal during a second time slot).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474